DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 Claim Objections
Claims 1, 3, 5, 7-11 and 19-27 are objected to because of the following informalities:  
In claim 1, page 3, line 8, 
the phrase “the first upper straight line is disposed…” should be changed to
 –then, the first upper straight line is disposed…-- to clarify the claim language.
In claim 1, page 3, line 21, 
the phrase “the second upper straight line is arranged…” should be changed to
 –then, the second upper straight line is arranged …-- to clarify the claim language.
In claim 16, page 7, line 1, 
the phrase “the first upper straight line is disposed…” should be changed to
 –then, the first upper straight line is disposed…-- to clarify the claim language.
In claim 16, page 7, line 14, 
the phrase “the second upper straight line is arranged…” should be changed to
 –then, the second upper straight line is arranged …-- to clarify the claim language.
In claim 19, page 8, line 25, 
the phrase “the first upper straight line is disposed…” should be changed to
 –then, the first upper straight line is disposed…-- to clarify the claim language.
In claim 19, page 9, line 10, 
the phrase “the second upper straight line is arranged…” should be changed to
 –then, the second upper straight line is arranged …-- to clarify the claim language.
Claims 3, 5, 7-11, and 20-27 are objected because due to their dependency on objected claims.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3, 5, 7-11, 16, 19-27 would be allowable if rewritten or amended to overcome the claim objections.
The following is a statement of reasons for the indication of allowable subject matter: the search of the prior art does not disclose or reasonably suggest a third trench having a third depth that is smaller than the second depth as required by claims 1 , 16, and 19.


Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891